Citation Nr: 1144706	
Decision Date: 12/07/11    Archive Date: 12/14/11

DOCKET NO.  10-03 214	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUE

Entitlement to service connection for a right knee disorder. 


REPRESENTATION

Appellant represented by:	Kentucky Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel


INTRODUCTION

The Veteran (appellant) served on active duty from April 1969 to October 1969, with subsequent service in the United States Marine Corps Reserves. 

This matter comes to the Board of Veterans' Appeals  (Board) on appeal from a January 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky.  In December 2010, the Board remanded the claim for additional development.  

In December 2010, the Veteran was afforded a hearing before F. Judge Flowers, who is the Veterans Law Judge rendering the determination in this claim and was designated by the Chairman of the Board to conduct that hearing, pursuant to 38 U.S.C.A. § 7102(b) (West 2002).  


FINDING OF FACT

The Veteran does not have a right knee disability that is related to his service. 


CONCLUSION OF LAW

A right knee disability was not incurred in or aggravated by military service.  38 U.S.C.A. §§ 101, 1110, 1153, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.6, 3.303, 3.306, 3.307, 3.309 (2011). 


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Service Connection 

The Veteran asserts that he has a right knee disability as a result of his service.  He essentially argues that he has the claimed disability due to service in the Marine Corps Reserve (USMCR), to include aggravation of a preexisting right knee disorder.  At his hearing, held in December 2010, he testified that he was on two-week training in San Diego, California in 1971 when he injured his right knee and was sent to Wright-Patterson Air Force Base for treatment.  He argues that service connection is warranted, in part, because he was determined to be unfit for duty shortly after his 1971 reserve duty.  

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Regulations also provide that service connection may be granted for a disability diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability is due to disease or injury which was incurred in or aggravated by service.  38 C.F.R. § 3.303(d).  In addition, certain chronic diseases, including arthritis, may be presumed to have been incurred during service if they become disabling to a compensable degree within one year of separation from active duty.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  

Active military, naval, or air service includes any period of active duty for training (ACDUTRA) during which the individual concerned was disabled or died from a disease or injury incurred in or aggravated in line of duty or period of inactive duty training (INACDUTRA) during which the individual concerned was disabled or died from injury incurred in or aggravated in line of duty.  38 U.S.C.A. § 101(21) and (24) (West 2002); 38 C.F.R. § 3.6(a) and (d) (2011).  ACDUTRA is, inter alia, full-time duty in the Armed Forces performed by Reserves for training purposes.  38 C.F.R. § 3.6(c)(1) (2011).  

Presumptive periods do not apply to periods of ACDUTRA or INACDUTRA.  Biggins v. Derwinski, 1 Vet. App. 474, 477-78 (1991).  

A preexisting injury or disease will be considered to have been aggravated by service where there is an increase in disability during such service, unless there is a specific finding that the increase in disability is due to the natural progress of the disease.  38 U.S.C.A. § 1153 (West 2002); 38 C.F.R. § 3.306 (2011).  In the case of wartime service, clear and unmistakable evidence is needed to rebut the presumption of aggravation when there was an increase in severity of the preservice condition during service.  Aggravation may not be conceded where the disability underwent no increase in severity during service on the basis of all the evidence of record pertaining to the manifestations of the disability prior to, during, and subsequent to service.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(b); Falzone v. Brown, 8 Vet. App. 398, 402 (1995).  Temporary or intermittent flare-ups of a preexisting injury or disease are not sufficient to be considered "aggravation in service" unless the underlying condition, as contrasted with symptoms, has worsened.  Jensen v. Brown, 4 Vet. App. 304, 306-307 (1993); Green v. Derwinski, 1 Vet. App. 320, 323 (1991); Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991). 
 
If evidence is submitted sufficient to demonstrate that a veteran's disorder pre-existed service, and underwent an increase in severity during service, it is presumed that the disorder was aggravated by service.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306.  

Determination of the existence of a pre-existing condition may be supported by contemporaneous evidence, or recorded history in the record, which provides a sufficient factual predicate to support a medical opinion, see Miller v. West, 11 Vet. App. 345, 348 (1998), or a later medical opinion based upon statements made by the veteran about the pre-service history of his/her condition.  Harris v. West, 203 F.3d. 1347 (Fed. Cir. 2000).  

In deciding a claim based on aggravation, after having determined the presence of a preexisting condition, the Board must first determine whether there has been any measured worsening of the disability during service and then whether this constitutes an increase in disability.  See Browder v. Brown, 5 Vet. App. 268, 271 (1993); Hensley  v. Brown, 5 Vet. App. 155, 163 (1993).  

The Veteran's service treatment reports from his active duty include an entrance examination report, dated in March 1969, which notes a right knee scar.  An associated "report of medical history" shows that the Veteran indicated that he had a "'trick' or locked knee," and notes "cartilage operation on knee," and "right knee operation."  During active duty, there was no relevant right knee treatment or right knee diagnosis.  The Veteran's separation examination report, dated in October 1969, shows that his lower extremities were clinically evaluated as normal, and notes a five-inch scar at the right knee.  

The claims files include service treatment reports from the Veteran's USMCR service, which, in turn, include a private treatment report.  This evidence shows that on June 18, 1971, the Veteran was treated for bilateral knee swelling and pain at Wright-Patterson Air Force Base.  On examination, there was tenderness of the medial, lateral, and meniscal area.  The knee was stable.  The right knee was noted to have undergone a meniscectomy 31/2 years before.  There was minimal discomfort.  The plan was rest and light duty, and he was to see his private physician upon return home.  A July 10, 1971 report notes a complaint of bilateral knee pain, with all other findings pertaining only to the left knee.  An associated private treatment report, dated July 13, 1971, from J.C.S., M.D., states that the Veteran came under the physician's treatment on July 9, 1971 because of knee complaints "secondary to activity engaged in during training with a military reserve unit this past summer." The report notes "low grade chronic synovitis of the right knee, secondary to surgery of the right knee three years previously."  The physician concluded that the Veteran was not a candidate for active military duty now, or in the forseeable future.  An August 5, 1971 report shows treatment for left knee symptoms, with a notation of "chronic, intermittent bilat[eral] knee L[eft] > R[ight] worse with standing, kneeling, squatting, prolonged standing, running with associated swelling.  No locking."  The report notes a history of a right knee meniscectomy three years' before.  On examination, there was a full range of motion bilaterally.  The right knee ligaments were stable, with a mild opening medially, no rotational instability, and no effusion, no patellofemoral crepitus except on ROM (range of motion).  An X-ray was noted to be within normal limits.  The report notes, "I feel this patient has chronic chondromalacia with synovitis secondary.  I feel this pt [patient] is disqualified for military duty on any basis.  Profile L-4."  A "retention physical" examination report, dated August 7, 1971, notes a five-inch scar at the right knee, and "severe chondromalacia with chronic synovitis secondary right knee."  The report notes that the Veteran was recommended for a medical discharge, and that he was not qualified for retention in the USMCR.  

The next relevant medical evidence is dated about 27 years later.  Specifically, a report from J.D.B., M.D., dated in October 2008, shows that the Veteran was treated for complaints of right knee pain.  He reported that he had a history of right knee symptoms dating back to the 1960s, with an injury in high school and associated surgery.  He stated that he recovered well and entered the Marines, but that he had trouble with the knee in basic training, and that, "At a later time, he was sent to Wright-Patterson Air Force Base for evaluation and was given a diagnosis of severe chondromalacia and chronic synovitis of the knee."  He further reported a history of a fractured tibia in the 1970s which was treated with insertion of a Lottes nail that was later removed.  The report states, "The knee does not lock up or give way."  On examination, the collateral ligaments were stable.  There was crepitus under the patella.  There were two scars at the knee, one which was assumed to be from the Lottes nail insertion and removal.  The impression was chronic chondromalacia of the patella and probable generalized arthritis in the knee, with some chronic ACL (anterior cruciate ligament) insufficiency.  

A VA examination report, dated in December 2009, shows that the examiner stated that the Veteran's C-file had been reviewed.  The examiner appears to have incorrectly assumed that the Veteran's active duty service extended from 1969 to 1972.  The Veteran reported that his last job had been in landscaping, and that he stopped this work in 2009 because he could not do it anymore.  He stated that he was not currently being treated for knee symptoms.  He complained of knee pain, stiffness, and swelling.  He stated that he underwent knee surgery in 1973 for insertion of a nail into the tibia and fibula.  The impression was mild arthrosis in the right knee, most prominent in the medial compartment.  The examiner stated that the Veteran has severe chondromalacia with chronic synovitis of the right knee, and degenerative joint disease, that the condition existed prior to enlistment with a history of right knee surgery.  The examiner concluded, "It is my medical opinion that the veteran's right knee condition was not aggravated by his military service beyond the usual progression."  

A statement from J.E.D., M.D., dated in March 2010, states that, "This is concerning an event that happened some 40 years ago; 1968 - 1969 when he was in the active reserves United States Marine Corps."  The physician states that the Veteran had an injury to his knee between high school and his first year of college, with treatment for a torn cartilage, followed by "the normal postoperative swelling and discomfort in his knee."  The Veteran had knee swelling in boot camp, and he then had two weeks of active duty during the following two years.  On one of those occasions, he had bilateral knee swelling and was put on light duty, and was subsequently determined to be unfit for duty by both private and military physicians.  Dr. J.E.D. concludes, "It is my contention that his condition of synovitis and knee pain was aggravated by his intensive training during that exercise.  Subsequently he became unfit for military duty and was given an honorable discharge classified as 4F."  He further added, "Although I was not at all involved with this patient during the episode from his description of the incident I would conclude that if he was sufficiently fit to enter the training process and after a vigorous training exercise is no longer fit to be retained in the military situation, that indeed his condition was the result of his deployment."  

In June 2011, the Board remanded this claim.  The Board noted that the December 2009 VA opinion was not accompanied by a rationale, and directed that the Veteran be afforded another examination, and that another etiological opinion be obtained.  

In July 2011, the Veteran was afforded an examination by A.G.F., M.D.  The report of that examination shows the following: Dr. A.G.F. stated that the Veteran's claims file had been reviewed.  The Veteran's service treatment reports and relevant medical history were summarized, to include a right knee injury in 1967 while playing baseball, followed by a reported medial meniscectomy.  He could run following his surgery, but had swelling that was usually related to activity, and he required drainage two or three times.  Upon entering service in 1969, he had some swelling, but avoided going to sick bay so he would not have to restart training.  After basic training, he continued to have swelling associated with activity.  While on two-week duty in association with reserve duty in 1971, he had right knee swelling and was placed on light duty for the last week.  Following this period of duty he was determined to be unfit for service and was separated.  He has had no other surgeries related to this condition; he was treated in 1972 at which time exercise was recommended.  He has not seen any physicians for this condition since 1972.  He has only had the 1967 pre-military surgery.  An X-ray report for the right knee contains an impression noting effusion with osteoarthritis involving the right knee.  The diagnosis notes right knee osteoarthritis and chronic synovitis that was less likely as not (less than 50/50 probability) caused by or a result of the Veteran's right knee injury reported during active duty service in 1971.  Dr. A.G.F. essentially stated that the Veteran's right knee meniscal tear, which was surgically repaired in about 1968, and his chronic synovitis, "clearly existed prior to enlistment."  He noted that the Veteran had a three-year history of knee swelling prior to 1971, and that his synovitis became symptomatic during his 1971 two-week training session "but no differently than it had years before active-duty military service."  He stated that the Veteran's right knee medial meniscectomy caused his right knee osteoarthritis, which is a common and almost inevitable side-effect of meniscal injuries.  Dr. A.G.F. concluded:

In my medical opinion, based on recent above, there is clear and unmistakable evidence [th]at the Veteran's right knee disorders preexisted military service.  In addition, in my medical  opinion, there is clear and unmistakable evidence [th]at the Veteran's pre-existing right knee disorders were not aggravated beyond their natural progression during his service.  The right knee synovitis (and the knee effusions related to it) continued at the same level prior to military service, during military service, and after military service.  As mentioned above, the Veteran would have developed right knee osteoarthritis as a result of his pre-service right knee meniscal tear, whether he had attended the two week training session in San Diego in 1971 or not.  

The Board finds that the claim must be denied.  With regard to the possibility of service connection based on active duty service, the Veteran had not claimed this, and the Board will simply note that the Veteran was found to have a right knee scar upon entrance into service, and he reported a history of knee surgery at that time.  His service treatment records do not show any relevant treatment.  The Veteran's separation examination report, dated in October 1969, shows that his lower extremities were clinically evaluated as normal, and notes a five-inch scar at the right knee.  Therefore, his right knee condition is not shown to have increased in severity during active duty.  In addition, there is no competent evidence of record to show that the Veteran's right knee disability was aggravated due to his active duty service.  Finally, there is no competent evidence to show that arthritis of the right knee was manifested to a compensable degree within one year of separation from active duty service.  Accordingly, service connection on a direct or presumptive basis, based on active duty service, is not warranted.  See 38 C.F.R. §§ 3.303, 3.307, 3.309.  

However, the Veteran's primary argument is that service connection is warranted based on post-active duty service in the USMCR.  Specifically, he asserts that his preexisting right knee disorder was aggravated by his USMCR service in 1971.  

The presumptions of soundness and aggravation do not apply to periods of ACDUTRA or INACDUTRA.  Paulson v. Brown, 7 Vet. App. 466 (1995).
 A service connection claim based on a period of ACDUTRA must be based on a showing that a disease or injury was incurred or aggravated in the line of duty.  38 U.S.C.A. § 101(24).  In the absence of such evidence, the period of ACDUTRA would not qualify as "active military, naval, or air service" and the claimant would not achieve veteran status for purposes of that claim.  See 38 U.S.C.A. § 101(2)-(24); Mercado-Martinez, 11 Vet. App. 415, 419   (1998).  For any period of INACDUTRA, there must be a showing of an injury incurred in or aggravated in line of duty.  Id.   

Briefly stated, on June 18, 1971, the Veteran was treated for bilateral knee swelling and pain.  On examination, the knee was stable, and there was minimal discomfort.  He was put on light duty, and told to see his private physician upon return home.  Following his two-week period of reserve duty, a July 1971 private treatment report indicates treatment for right knee symptoms related to reserve duty, and notes "low grade chronic synovitis of the right knee, secondary to surgery of the right knee three years previously."  (emphasis added).  The physician concluded that the Veteran was not a candidate for active military duty.  On August 5, 1971, the Veteran was noted to have bilateral knee symptoms, with no locking, a full range of motion, and stable right knee ligaments with a mild opening medially, and no rotational instability.  An X-ray was noted to be within normal limits.  At that time, the Veteran was determined to have chronic/severe chondromalacia with secondary synovitis, and to be disqualified for military duty.  The next relevant medical evidence is dated about 27 years later (i.e., in October 2008), and shows that the Veteran was determined to have chronic chondromalacia of the patella and probable generalized arthritis in the knee, with some chronic ACL insufficiency.  
In summary, the Veteran is shown to have had a right knee disorder, to include surgery, that preexisted his 1971 USMCR duty.  His service treatment reports associated with USMCR service do not show that a disease or injury of the right knee was incurred or aggravated in the line of duty during a period of ACDUTRA or INACDUTRA. In this regard, the service treatment reports associated with USMCR service do not contain a relevant line of duty determination.  In addition, the medical evidence indicates that there is not a nexus between a right knee disability and the Veteran's 1971 reserve duty.  See 38 U.S.C.A. § 101 (22), (23).  In this regard, the July 2011 report of Dr. A.G.F. is considered highly probative evidence against the claim.  Of particular note, Dr. A.G.F.'s opinion shows that he stated that he had reviewed the Veteran's C-file, and he concluded that there was clear and unmistakable evidence that the Veteran's right knee disorders preexisted his military service, and that there is clear and unmistakable evidence that the Veteran's pre-existing right knee disorders were not aggravated beyond their natural progression during his service.  His conclusion is accompanied by a sufficiently rationalized explanation.  This opinion is therefore considered to be highly probative evidence against the claim.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000) (factors for assessing the probative value of a medical opinion include the thoroughness and detail of the opinion.); Neives- Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).  The Board also notes that Dr. A.G.F. applied a higher burden of proof to the claim than is required (i.e., "clear and unmistakable" vs. a "preponderance of the evidence" standard; see 38 U.S.C.A. § 5107) (the Board's instruction to apply this standard in its June 2011 remand was in error, Paulson, but does not prejudice the Veteran).  The Board further points out that the Veteran is competent to report that he sustained a "fractured tibia/fibula and right ankle" in about 1973 with associated right knee surgery that included placement of a Lottes nail.  See Dr. J.D.B.'s October 2008 report; December 2009 VA examination report.  This history of a second right knee surgery was not mentioned by either Dr. A.G.F. or Dr. J.E.D.  Thus, a complicating aspect of the Veteran's medical history was overlooked by these physicians, which can only be to his benefit.  In conclusion, the evidence is insufficient to show that there was an increase in the severity of the Veteran's right knee condition during USMCR duty in 1971, i.e., that there was aggravation.  See Hensley, 5 Vet. App. at 160.  As the disability underwent no increase in severity during service, aggravation may not be conceded.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(b).  Therefore, the Board finds that the Veteran's pre-existing right knee condition was not aggravated by his USMCR service, and that the claim must be denied.  

In reaching this decision, the Board has considered Dr. J.E.D.'s March 2010 opinion.  However, other than a reference "documentation from the military physician at Wright-Patterson Air Force Base," this opinion is not shown to have been based on a review of the Veteran's C-file or any other detailed and reliable medical history, and it therefore does not appear that he had full and detailed knowledge of the relevant history.  Furthermore, apart from reciting certain details of the Veteran's medical history, this opinion is unaccompanied by a citation to clinical findings during service or thereafter, or other explanation.  Therefore, this opinion is insufficiently probative to warrant a grant of the claim.  Prejean; Neives-Rodriguez; see also Hampton v. Gober, 10 Vet. App. 481   483 (1997) (noting that a medical examiner must consider the records of prior medical examinations and treatment in order to ensure a fully informed opinion).  

With regard to the Veteran's own contentions, a layperson is generally not capable of opining on matters requiring medical knowledge.  Bostain v. West, 11 Vet. App. 124, 127 (1998) citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992) (a layperson without the appropriate medical training and expertise is not competent to provide a probative opinion on a medical matter, to include a diagnosis of a specific disability and a determination of the origins of a specific disorder).  Lay testimony is competent, however, to establish the presence of observable symptomatology and "may provide sufficient support for a claim of service connection."  Layno v. Brown, 6 Vet. App. 465, 469 (1994).

When a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  In such cases, the Board is within its province to weigh that testimony and to make a credibility determination as to whether that evidence supports a finding of service incurrence and continuity of symptomatology sufficient to establish service connection.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  

Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

In adjudicating a claim, the Board must assess the competence and credibility of the Veteran.  See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006); Washington v. Nicholson, 19 Vet. App. 362, 368-69 (2005).  The Board also has a duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  

The issue on appeal is based on the contention that a right knee disorder was aggravated by service.  To the extent that the Veteran asserts that he had right knee symptoms, his statements are competent evidence to show that he experienced these symptoms.  See, e.g., Layno v. Brown, 6 Vet. App. 465 (1994).  

However, competency of evidence must be distinguished from the weight and credibility of the evidence, which are factual determinations going to the probative value of the evidence.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Cartwright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").  The Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence; if the Board concludes that the lay evidence presented by a veteran is credible and ultimately competent, the lack of contemporaneous medical evidence should not be an absolute bar to the veteran's ability to prove his or her claim of entitlement to disability benefits based on that competent lay evidence.  See Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006).

In summary, the Veteran does not have the requisite skills, knowledge, or training, to be competent to state whether his right knee disorder was aggravated by his service.  See Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  The Veteran's service treatment records and post-service medical records have been discussed.  An etiological opinion has been obtained which the Board has determined is highly probative evidence against the claim.  Given the foregoing, the Board finds that the service treatment reports, and the post-service medical evidence, outweigh the Veteran's contentions to the effect that he has a right knee disorder that was aggravated by his service.   

As the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application.  See generally Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001).


II.  Veterans Claims Assistance Act of 2000

The Board is required to ensure that the VA's "duty to notify" and "duty to assist" obligations have been satisfied.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2011).  The notification obligation in this case was accomplished by way of letters from the RO to the Veteran dated in October 2008.  Quartuccio v. Principi, 16 Vet. App. 183 (2002); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F. 3d 1328 (Fed. Cir. 2006); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

The RO also provided assistance to the appellant as required under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as indicated under the facts and circumstances in this case.  It appears that all known and available service treatment reports, and post-service records relevant to the issue on appeal decided herein have been obtained and are associated with the Veteran's claims files.  The RO has obtained the Veteran's VA and non-VA medical records.  The Veteran has been afforded two examinations, and an etiological opinion has been obtained.  

In June 2011, the Board remanded this claim.  The Board directed that the RO/AMC contact the National Personnel Records Center (NPRC), and any other appropriate sources to verify the Veteran's service dates, including all periods of active duty, active duty for training (ADT), and inactive duty for training (IDT), and that available service treatment records and personnel records from all confirmed periods of service.  The Board further directed that he be afforded a VA examination to be performed by an orthopedic specialist, and that an etiological opinion be obtained.  In June 2011, documentation was received from the NPRC which did not include other-than-active-duty records, and which did not verify any periods of ADT or IDT.  However, for the purposes of this decision, the Board has assumed that the service treatment records from 1971 are associated with ADT.  In July 2011, the Veteran was afforded an examination by Dr. A.G.F., a private physician, who indicated that he was board-certified in occupational medicine, and that he had reviewed the Veteran's C-file.  His report includes etiological opinions as requested by the Board.  He stated that although he was not an orthopedic surgeon, he has sufficient expertise in the field to have performed this evaluation and to have given the opinions provided.  Under the circumstances, the Board finds that there has been substantial compliance with its remand.  See Dyment v. West, 13 Vet. App. 141, 146-147 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998) where Board's remand instructions were substantially complied with); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the veteran are to be avoided).  

Based on the foregoing, the Board finds that the Veteran has not been prejudiced by a failure of VA in its duty to assist, and that any violation of the duty to assist could be no more than harmless error.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).


ORDER

The appeal is denied.


____________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


